Citation Nr: 1210260	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  97-07 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to an effective date prior to March 20, 2007, for the grant of service connection for prostate cancer. 

3.  Entitlement to a compensable initial evaluation for hepatitis C, prior to September 16, 2011.  

4.  Entitlement to an initial evaluation in excess of 20 percent for hepatitis C, from September 16, 2011.

5.  Whether the reduction of the Veteran's initial evaluation for rectal irritation with diarrhea from 10 percent to noncompensable, effective January 12, 2010, was proper. 

6.  Entitlement to a compensable initial evaluation for rectal irritation with diarrhea, from January 12, 2010.  

7.  Whether the reduction of the Veteran's evaluation for prostate cancer, status-post external beam radiation therapy with voiding and erectile dysfunction, from 100 percent, effective August 1, 2009, was proper. 

8.  Entitlement to an evaluation for prostate cancer, status-post external beam radiation therapy with voiding and erectile dysfunction, in excess of 20 percent from August 1, 2009, to January 11, 2010, and in excess of 40 percent, from January 12, 2010.  

9.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).  

10.  Entitlement to service connection for a psychosis for the purpose of establishing eligibility for treatment. 

11.  Entitlement to special monthly compensation (SMC) based on housebound status, from August 1, 2009.  

12.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to August 1971. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for prostate cancer and assigned a 100 percent rating, effective March 20, 2007.  

In an August 2008 decision, the Board affirmed the effective date assigned by the RO.  The Veteran appealed the August 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court), which in a January 2010 Order granted a Joint Motion for Partial Remand of the case to the Board.  The Board remanded the claim for additional development in January 2011.  The case is now before the Board for final appellate consideration.

This case is also before the Board on appeal from a May 2008 rating decision of the St. Louis RO which granted service connection for rectal irritation with diarrhea.  The evaluation was 10 percent, effective April 4, 2008.  It is also on appeal from a May 2009 rating decision of the St. Louis RO that reduced the evaluation of the Veteran's prostate cancer disability from 100 percent to 20 percent, effective August 1, 2009, and held that the Veteran was not entitled to SMC, based on housebound status, effective August 1, 2009.  

This case is also on appeal from a January 2010 rating decision of the RO in Lincoln, Nebraska, that assigned a 40 percent evaluation for the Veteran's prostate cancer disability, effective January 12, 2010.  A February 2010 rating decision from the Lincoln RO reduced the initial evaluation for the Veteran's rectal irritation with diarrhea from 10 percent to noncompensable, effective January 12, 2010.  A February 2011 rating decision granted service connection for hepatitis C, evaluated as noncompensable, effective May 13, 2004.  The rating decision also denied service connection for hypertension, to include as secondary to service-connected diabetes mellitus, and a TDIU.  An April 2011 rating decision held that new and material evidence had not been received to reopen a claim for service connection for PTSD, and sua sponte (the matter was not raised by the Veteran, and the record does not show a diagnosis of a psychosis) denied entitlement to service connection for a psychosis for the purpose of establishing eligibility for treatment. 

A November 2011 supplemental statement of the case decision assigned a 20 percent evaluation for the Veteran's hepatitis C, effective September 16, 2011.  

In May 2011 correspondence, the Veteran's attorney asserted that he was entitled to an effective date earlier than May 13, 2004, for the grant of service connection for hepatitis C.  Thus, the issue of entitlement to an earlier effective date for the grant of service connection for hepatitis C has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an initial evaluation in excess of 20 percent for hepatitis C, from September 16, 2011; a compensable initial evaluation for rectal irritation with diarrhea, from January 12, 2010; SMC based on housebound status; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.

The RO in Lincoln has jurisdiction of the Veteran's claims file.  


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's hypertension is related to active duty, or that it was proximately caused or aggravated by a service-connected disability.  

2.  Prostate cancer was not manifest prior to March 20, 2007, the date of a VA pathology report that provided a diagnosis of adenocarcinoma of the prostate.

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that, prior to September 16, 2011, the Veteran's hepatitis C resulted in intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during a 12 month period.

4.  At the time of the reduction in January 2010, the 10 percent initial evaluation for the Veteran's rectal irritation with diarrhea had been in effect less than five years.

5.  At the time of the reduction, material improvement under the ordinary conditions of life had been shown in the Veteran's rectal irritation with diarrhea.  

6.  At the time of the reduction in August 2009, the 100 percent initial evaluation for the Veteran's prostate cancer, status-post external beam radiation therapy with voiding and erectile dysfunction, had been in effect less than five years.

7.  At the time of the reduction, the Veteran's prostate cancer, status-post external beam radiation therapy with voiding and erectile dysfunction, did not manifest local reoccurrence or metastasis.  

8.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's prostate cancer, status-post external beam radiation therapy with voiding and erectile dysfunction, resulted in a daytime voiding interval less than one hour, or awakening to void five or more times per night, for the period from August 12, 009, to January 11, 2010, or the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, for the period from January 12, 2010.  

9.  A November 1984 Board decision denied service connection for PTSD.  

10.  Evidence added to the record since the November 1984 Board decision, when considered in conjunction with the record as a whole, does not relate to an unestablished fact necessary to substantiate the appellant's claim for service connection for PTSD, and does not raise a reasonable possibility of substantiating that claim.

11.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record of a psychosis within two years of the Veteran's separation from active service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated, and was not incurred or aggravated as a result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 3.310(a) (2011).

2.  The criteria for an effective date prior to March 20, 2007, for the grant of service connection for prostate cancer have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2011).

3.  The criteria for a compensable initial evaluation for hepatitis C, prior to September 16, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7354 (2011).

4.  The reduction of a 10 percent rating to noncompensable, for rectal irritation with diarrhea, effective January 12, 2010, was proper and the criteria for restoration of the 10 percent rating have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 4.6, 4.96, 4.114, Diagnostic Code 7319 (2011).

5.  The reduction of a 100 percent rating for prostate cancer, status-post external beam radiation therapy with voiding and erectile dysfunction, effective August 1, 2009, was proper and the criteria for restoration of the 100 percent rating have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 4.6, 4.115a, 4.115b, Diagnostic Code 7528 (2011).

6.  The criteria for an evaluation for prostate cancer, status-post external beam radiation therapy with voiding and erectile dysfunction, in excess of 20 percent from August 1, 2009, to January 11, 2010, and in excess of 40 percent, from January 12, 2010, have not been met.  38 U.S.C.A. §§ 1155 , 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2011).

7.  The November 1984 Board decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2002).

8.  Evidence received since the November 1984 Board decision that denied service connection for PTSD is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

9.  The criteria for establishing service connection for a psychosis for the purpose of establishing eligibility for treatment have not been met.  38 U.S.C.A. § 1702 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.384 , 3.655 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's earlier effective date claim arises from his disagreement with the effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Turning to the remaining claims, in correspondence dated in May 2009 and February 2011, VA informed the appellant of what evidence was required to substantiate his hypertension (on a direct basis) and PTSD claims, respectively, and of his and VA's respective duties for obtaining evidence.  The correspondence also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the February 2011 notice letter included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the Veteran's claim for PTSD was previously denied.  Although the notice letter referred to an April 1984 rating decision that denied the claim, a November 1984 Board decision also denied service connection for PTSD.  However, the reasoning behind each denial was the same.  Consequently, the Board finds that adequate Kent notice has been provided, as the appellant was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudications denying the claims, the timing of the notices complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notices fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

The Veteran has not been provided VCAA notice for secondary service connection for hypertension.  Nevertheless, the Board finds that any notice defect did not affect the essential fairness of the adjudication of the secondary service connection claim, and that he was not prejudiced thereby.  In this regard, the Board notes that the February 2011 rating decision on appeal and an August 2011 Statement of the Case (SOC) address the criteria for secondary service connection.  Thus, the Veteran had actual knowledge of the information and evidence necessary to substantiate a secondary service connection claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In addition, the Veteran has been represented by a private attorney during the entire appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").

The Veteran was not provided with any notification concerning the issue of service connection for a psychosis for the purpose of establishing eligibility for treatment.  Nevertheless, the Board finds that the notice error did not affect the essential fairness of the adjudication and the presumption of prejudice has been overcome.  The August 2011 SOC addresses the criteria for this benefit.  Thus, the Veteran had actual knowledge of the information and evidence necessary to substantiate a claim for service connection for a psychosis for the purpose of establishing eligibility for treatment.  Sanders, supra.  As noted, the Veteran has been represented by a private attorney during the entire appeal.  Overton, supra (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Here the Veteran is appealing the initial rating assignment as to his rectal irritation with diarrhea and hepatitis C.  In this regard, because the May 2008 and February 2011 rating decisions granted the Veteran's claims of entitlement to service connection, such claims are now substantiated.  His filing of a notice of disagreement as to the initial ratings assigned in the May 2008 and February 2011 determinations does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The February 2010 and August 2011 statements of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular ratings, but also to obtain all schedular ratings above the initial evaluations that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve higher ratings for the service-connected disabilities at issue.

Turning to the Veteran's rating reductions, there are specific notice requirements found in 38 C.F.R. § 3.105(e) which are applicable to reductions of disability ratings.  The Board believes that those specific notice requirements take precedence over the more general notice requirements found in the VCAA.  The Court of Appeals for Veterans Claims (Court) has referred to "the canon of interpretation that the more specific trumps the general."  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more specific statute will be given precedence over a more general one....") (quoting Busic v. United States, 446 U.S. 398, 406 (1980)); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-7   (2005).

In this case, VA sent the Veteran a notice letter in June 2008 that informed him of the proposal to reduce the rating assigned for his service-connected prostate cancer, status-post external beam radiation therapy with voiding and erectile dysfunction, from 100 percent to 20 percent.  VA attached a copy of the May 2008 rating decision that made the proposal.  Significantly, the Veteran was provided with detailed reasons for the proposed reduction and the type of information or evidence he could submit in response.  He was informed of his right to a personal hearing on this matter.  The letter also informed the Veteran that if no additional evidence was received within 60 days, the rating would be reduced effective on the first day of the third month following notice of the final decision.  The Veteran submitted a notice of disagreement in July 2008.  The May 2009 rating decision on appeal reduced the evaluation for his prostate cancer, status-post external beam radiation therapy with voiding and erectile dysfunction, from 100 percent to 20 percent. 

The Board notes that the Veteran was not provided with notice prior to the reduction in evaluation of his rectal irritation with diarrhea by the February 2010 rating decision.  The Board observes, however, that 38 C.F.R. § 3.105(e) does not apply in this case.  In this regard, this provision applies only when a reduction in evaluation results in a reduction or discontinuance of compensation payments currently being made.  See 38 U.S.C.A. § 5112(b)(6) (West 2002); VAOPGCPREC 71-91 (1991) (holding that section 5112 does not provide a 60 day grace period where there is only a reduction in evaluation with no corresponding reduction in compensation); see also 38 C.F.R. § 3.105(e).

The Board additionally observes that all other appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been ably represented by a service organization and a private attorney.  Additional examinations of the Veteran at this point would not shed light on the level of his disabilities at the time of the reductions.  In short, the Board believes that the reduction issues were properly developed for appellate purposes.  Further development would be fruitless.



Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of post-service VA and private treatment and assessment.  In addition, the claims file contains the Veteran's statements in support of his claim and the transcript of a March 2008 hearing before the undersigned Veterans Law Judge.  VA obtained additional private treatment records pursuant to the Board's January 2011 remand.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record. 

VA provided the Veteran an examination in January 2010 with respect to whether his hypertension is secondary to service-connected diabetes mellitus.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA report and opinion obtained in this case is more than adequate, as it is predicated on a reading of the Veteran's claims file and the results of current examination.  They consider all of the pertinent evidence of record, to include the statements of the Veteran.  Rationales were provided for the opinions offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of secondary service connection has been met.  38 C.F.R. § 3.159(c)(4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

VA has not provided an examination with respect to service connection for hypertension on a direct basis.  VA has a duty to provide a VA examination expressing such an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. §3.159(c)(4)  (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As discussed below, the Board finds that there is no medical evidence indicating that the Veteran's hypertension may be etiologically associated with any established in-service event, injury, or disease.  The Board recognizes that the Court in McLendon held that this element establishes a low threshold, and that a VA examination can be required based on medical evidence which suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits.  However, even considering the low threshold established here, none of the medical evidence of record in this case contains any indication that the Veteran's current hypertension might be associated with any in-service event, injury, or disease.  Therefore, a remand in order to obtain a supplemental opinion regarding this issue is not required under McLendon.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

A VA medical opinion with respect to the Veteran's earlier effective date claim was obtained in September 2011.  38 C.F.R. § 3.159(c)(4).  The Board finds that the VA medical opinion obtained in this case is more than adequate, as it is predicated on a reading of the Veteran's claims file.  It considers all of the pertinent evidence of record, to include the statements of the Veteran and private treatment records dated prior to March 2007.  Rationales were provided for the opinions offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue has been met.  38 C.F.R. § 3.159(c)(4); Nieves-Rodriguez, supra. 

VA provided a VA examination for hepatitis C in October 2008.  The report did not address the symptoms of the Veteran's hepatitis C.  However, a VA examination at this time would not address the Veteran's past hepatitis C symptoms.  The Board will examine the Veteran's VA treatment records for evidence of the severity of his hepatitis C, prior to September 16, 2011.  

Similarly, VA examinations at this time would not address the symptoms of the Veteran's rectal irritation with diarrhea or prostate cancer, status-post external beam radiation therapy with voiding and erectile dysfunction, at the time of the reductions.  As discussed further below, the evidence of record is sufficient to adjudicate the increased rating claim for prostate cancer.

VA is not obligated to provide a medical examination if the Veteran has not presented new and material evidence to reopen a final claim.  38 U.S.C.A. § 5103A(f).  Thus, in this case a VA examination is not necessary for the Veteran's application to reopen his claim for service connection for PTSD.  

An examination at this point would not address the Veteran's mental health within two years after his separation from active duty, and therefore would not be relevant to the issue of entitlement to service connection for a psychosis for the purpose of establishing eligibility for treatment.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

Legal Analysis

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection - Hypertension

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Cardiovascular disease (including hypertension) may be presumed to have been incurred during service if it becomes disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he now has hypertension, as a result of active duty or secondary to his service-connected diabetes mellitus.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension on any basis.

Turning to direct-incurrence, including presumptive, service connection, the Veteran's service treatment records are negative for complaints, symptoms, findings or diagnoses related to hypertension.  The report of a September 1972 VA examination is also negative for complaints, symptoms, findings or diagnoses related to hypertension.  There is no evidence of pertinent complaints, symptoms, findings or diagnoses within one year of the Veteran's separation from service.  

Because hypertension was not seen during service, service connection may not be established based on chronicity in service or continuity of symptomatology thereafter.  38 C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Because hypertension was not seen within one year of the Veteran's separation from service, presumptive service connection is not warranted.  

The earliest post-service indication of hypertension is dated more than a decade after the Veteran's separation from active duty.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

VA treatment records reflect blood pressure of 116/84 in October 1983.  They reflect treatment for hypertension since 2007.  However, they provide no evidence linking the Veteran's hypertension to active duty, or showing that a service-connected disability proximately caused or aggravated hypertension.  In fact, the record contains no such competent medical evidence.  

Turning to secondary service connection, the report of the January 2010 VA examination relates that it was based on a review of the Veteran's medical records.  The report sets forth the relevant history, including specific blood pressure findings during and after active duty.  It also sets forth his subjective complaints and the current examination results.  The resulting pertinent diagnosis was benign essential hypertension, currently well controlled on two oral medications.  The examiner stated that the Veteran's hypertension predated his diabetes mellitus by more than 20 years and was therefore completely unrelated to his diabetes.  The examiner stated that there was no current evidence that the Veteran's hypertension is or was in any "aggravated" by his service-connected diabetes.  

The Board finds that the January 2010 VA examination report constitutes highly probative evidence against the Veteran's claim for service connection on a secondary basis.  The medical opinion is based on the Veteran's past medical history (including blood pressure readings) and current physical findings, to which the report refers in detail.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board finds it significant that there is no medical evidence to the contrary of the January 2010 VA opinion.  In fact, the medical evidence is negative for any evidence that the Veteran's service-connected diabetes mellitus proximately caused or aggravated hypertension.  

The Board is aware of the Veteran's contentions that he incurred hypertension as a result of active duty, or that his service-connected diabetes mellitus proximately caused or aggravated his hepatitis C.  However, they do not constitute medical evidence in support of his claim.  The Veteran is not competent to diagnosis himself with hypertension, state that any hypertension symptoms during service were of a chronic nature to which current disability may be attributed, state that any current hypertension disability is etiologically related to his service, or state that his service-connected diabetes mellitus proximately caused or aggravated hypertension.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence in support of his claim.  

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, supra.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran is competent to observe symptoms of hypertension during or after service, or since the development of diabetes.  The Board finds him to be credible in this regard.  However, he is not competent to attribute the coincidence of symptoms occurring during or after service, or before or after development of diabetes mellitus, as establishing the diagnosis and etiology of the hypertension.  As such, the Board finds that the Veteran's assertions are outweighed by the service treatment records (which are negative for relevant complaints, symptoms, findings or diagnoses), the post-service medical records (which are negative for relevant complaints, symptoms, findings or diagnoses until more than a decade after separation, and do not link the Veteran's hypertension to his active duty), and the January 2010 negative VA medical opinion. 

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Earlier Effective Date

The effective date for the grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date earlier than March 20, 2007, for the grant of service connection for prostate cancer.  The evidence of record shows that prostate cancer was not manifest before March 20, 2007.  

The Veteran asserts that an effective date earlier than March 20, 2007, is warranted for the grant of service connection for prostate cancer.  He contends in essence through his attorney that earlier elevated prostate-specific antigen PSA levels were a manifestation of prostate cancer.

A review of the record shows that the Veteran's claim for service connection for "prostate" was received in May 2004.  An April 2005 rating decision denied service connection for a prostate condition because it did not occur in, and was not caused by, his active duty.  The rating decision also stated that there was no diagnosis of prostate cancer.  It noted that non-VA treatment records showed an enlarged prostate and elevated PSA, and a November 2002 biopsy was negative.  

The May 2007 rating decision on appeal explained that it assigned March 20, 2007, as the effective date for service connection because that was the date that a VA pathology report showed a diagnosis of adenocarcinoma of the prostate.  

VA pathology report and private treatment records (including laboratory test reports) show that the Veteran had elevated PSA levels that ranged between 5.7 to 7.6 ng/mL on several occasions between 2002 and 2004. 

The September 2011 VA medical opinion provides that the examiner reviewed his prior VA examination report of November 2010, his notes and the Veteran's claims file and service treatment records.  Regarding the timing of the prostate cancer, the examiner related that the diagnosis of adenocarcinoma of the prostate could be verified on March 16 (sic), 2007, at which time a biopsy was performed.  He stated that the diagnosis of carcinoma required tissue diagnosis.  He noted that, historically, the Veteran did have a prior tissue biopsy done in November 2002, at which time the tissue was benign.  

Regarding the clinical significance of elevated PSA levels between 2002 and 2004, the examiner stated that it was well documented that the Veteran had multiple PSA tests done, and PSA levels were being tracked and did remain consistently elevated during that time frame.  The examiner stated that PSA levels were, by themselves, assays of a biochemical marker produced by all prostatic tissue.  They were not a diagnostic tool, they were tumor markers useful for following trending and following disease activity once treatment for prostate carcinoma had been initiated.  The examiner noted that PSA elevations were found in multiple medical conditions, including, most commonly, prostatic hypertrophy, prostatitis, prostate carcinoma, and following urologic procedures.  He noted that PSA variations differed from laboratory to laboratory, and PSA levels varied among age groups.  The examiner stated that as a result, PSA elevations were not utilized for diagnostic purposes and the clinical significance of their elevation during this time frame for the Veteran could best be described as an overproduction of the antigen by a prostatic cellular process.  The examiner stated that it was impossible to say if there existed a cancerous condition during the 2002-2004 time frame.  He reiterated that the Veteran's prostate cancer diagnosis was not confirmed until the tissue diagnosis was evident, as previously stated on March 16 (sic), 2007.  

The Board finds that this medical opinion constitutes probative evidence that the Veteran's elevated PSA levels alone were not diagnostic of the prostate cancer diagnosed by the March 20, 2007 VA pathology report, as they can be manifestations of other conditions.  The medical opinion was based on a review of the medical record.  The examiner explained his medical opinion with references to specific findings from the Veteran's medical records and his own medical expertise in the development and treatment of prostate cancer.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board finds it significant that there is no medical evidence to the contrary of the September 2011 VA medical opinion.  In fact, the record is negative for any competent medical evidence that the Veteran's prostate cancer was demonstrated earlier than March 20, 2007.  

The Board is aware of the Veteran's contentions that his elevated PSA levels manifested prostate cancer earlier than March 20, 2007.  However, they do not constitute medical evidence in support of his claim.  The Veteran is not competent to provide a medical diagnosis or an opinion requiring medical knowledge or a clinical examination by a medical professional.  See Bostain, supra, citing Espiritu, supra.  See also Routen, supra ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his prostate cancer was manifest prior to March 20, 2007.  

As the preponderance of the evidence is against the claim for an effective date prior to March 20, 2007 for the grant of service connection for prostate cancer, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.

Increased Initial Evaluation

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. §5107; 38 C.F.R. §§ 3.102, 4.3. 

Hepatitis C is evaluated under Diagnostic Code 7354.  A noncompensable rating is given for nonsymptomatic hepatitis C.  A compensable rating of 10 percent is warranted when there is serologic evidence of hepatitis C infection and the following signs and symptoms due to the hepatitis infection: intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.  Diagnostic Code 7354.  

As noted, the October 2008 VA liver/gallbladder/pancreas examination report primarily addresses whether the Veteran had hepatitis C.  It does not adequately address the severity of the hepatitis C or its effect on the Veteran.  

VA and private treatment records show hepatitis C prior to September 16, 2011, but are simply negative for any evidence warranting a compensable evaluation.  Moreover, the report of a January 2010 VA examination for other disabilities indicates that the Veteran had not started hepatitis C treatment.  

The Veteran's own contentions do not support his claim.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran himself is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies diagnostic criteria, or is the cause of specific observable symptoms.  See Bostain, supra, citing Espiritu, supra.  See also Routen, supra ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his hepatitis C warrants an initial compensable evaluation prior to September 16, 2011.  

Additionally, the foregoing evidence contains no indication that the rating criteria are inadequate to rate the Veteran's hepatitis C, prior to September 16, 2011.  The foregoing evidence contains no suggestion that the rating criteria do not reasonably describe the claimant's disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Rating Reductions

In addition to the decision in Fenderson, supra, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the veteran is entitled to staged ratings at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13 (2011).

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  The Court has consistently held that when an RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2011); Brown v. Brown, 5 Vet. App. at 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000); Brown, 5 Vet. App. at 420-21.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2011).

In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  However, the Court has specified a different burden of proof with respect to ratings reductions claims.  Because the issues in this case are whether the RO was justified in reducing the Veteran's 10 percent rating for rectal irritation with diarrhea, and 100 percent rating for prostate cancer, status-post external beam radiation therapy with voiding and erectile dysfunction, rather than whether the Veteran is entitled to "reinstatement" of the 10 percent and 100 percent ratings, the Board is required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a), that the rating reductions were warranted.  See Brown, 5 Vet. App. at 421; see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Rectal Irritation with Diarrhea

The Veteran's 10 percent evaluation for rectal irritation with diarrhea was based on Diagnostic Code 7319 for irritable colon syndrome.  A 10 percent evaluation is assignable for moderate irritable colon syndrome; frequent episodes of bowel disturbance with abdominal distress.  Diagnostic Code 7319.  

Based on a thorough review of the record, and for the reasons detailed below, the Board concludes that the reduction in the assigned disability rating for the Veteran's rectal irritation with diarrhea from 10 percent to noncompensable, effective January 12, 2010, was done in a procedurally correct manner, and that the evidence does not demonstrate that a continuation of the 10 percent rating is appropriate. 

A May 2008 rating decision granted service connection for rectal irritation with diarrhea, evaluated as 10 percent disabling, effective April 4, 2008.  The 10 percent evaluation was reduced to noncompensable effective January 12, 2010.  Hence, the 10 percent rating was in effect for less than five years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply, and a single reexamination disclosing improvement in the disability is sufficient to warrant reduction in a rating.  38 C.F.R. § 3.344(c).

Additionally, as discussed above, 38 C.F.R. § 3.105(e) does not apply in this case, since the reduction in evaluation did not result in a reduction or discontinuance of compensation payments currently being made.  See 38 U.S.C.A. § 5112(b)(6); VAOPGCPREC 71-91 (1991) (holding that section 5112 does not provide a 60 day grace period where there is only a reduction in evaluation with no corresponding reduction in compensation); see also 38 C.F.R. § 3.105(e).

The report of a January 12, 2010 VA examination specifically provides that the Veteran denied nausea, vomiting, rectal pain, diarrhea, or melena.  He reported moving his bowels on a daily basis with hard, formed stools.  He used topical antibiotic ointment once a day, three to four times a week.  He denied rectal burning and incontinence.  On physical examination, there were no internal masses, fissures or hemorrhoids.  The examiner stated that this disability had no current effect on the Veteran's occupational or daily activities.  The examiner stated that there was no evidence of acute or chronic radiation proctitis or rectal irritation with diarrhea.  The examiner stated that the Veteran did have these symptoms in the past but they have now resolved.  The examiner stated that the Veteran's rectal examination was essentially within normal limits at the present time, with no current evidence of inflammation or rectal irritation.  

In light of the foregoing, the Board finds that the preponderance of the evidence establishes that the Veteran's rectal irritation with diarrhea was appropriately rated as noncompensable, and that the reduction from the previously assigned 10 percent rating by the RO was warranted.  See Brown, Kitchens, supra.  

In sum, the Board concludes that the reduction of the Veteran's evaluation for rectal irritation with diarrhea from 10 percent to noncompensable, effective January 12, 2010, was proper.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.

Prostate Cancer, Status-post External Beam Radiation
 Therapy with Voiding and Erectile Dysfunction

The Veteran's 100 percent evaluation for prostate cancer, status-post external beam radiation therapy with voiding and erectile dysfunction, was based on Diagnostic Code 7528, under which active malignant neoplasms of the genitourinary system are rated as 100 percent disabling.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b).

Based on a thorough review of the record, and for the reasons detailed below, the Board concludes that the reduction in the assigned disability rating for the Veteran's prostate cancer, status-post external beam radiation therapy with voiding and erectile dysfunction, from 100 percent, effective August 1, 2009, was done in a procedurally correct manner, and that the evidence does not demonstrate that a continuation of the 100 percent rating is appropriate.

A May 2007 rating decision granted service connection for prostate cancer, evaluated as 100 percent disabling, effective March 20, 2007.  The 100 percent evaluation was reduced, by a rating decision in May 2009, effective August 1, 2009.  Hence, the 100 percent rating was in effect for less than five years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply, and a single reexamination disclosing improvement in the disability is sufficient to warrant reduction in a rating.  38 C.F.R. § 3.344(c).

Additionally, as discussed above, the Veteran was informed of the proposed reduction in the June 2008 letter and rating decision, and he was offered the opportunity to identify and/or submit evidence.  Based on this procedural history, the Board concludes that the reduction was done in accordance with the procedure set forth in VA regulations, to include 38 C.F.R. § 3.105(e).  That is, the Veteran received appropriate notice of the proposed reduction and was accorded the opportunity to respond.

An April 2008 VA examination found no evidence of local reoccurrence or metastasis. 

In light of the April 2008 VA examination, the Board finds that the preponderance of the evidence establishes that the reduction from the previously assigned 100 percent rating for prostate cancer, status-post external beam radiation therapy with voiding and erectile dysfunction was warranted.  See Brown, Kitchens, supra.  

In sum, the Board concludes that the reduction of the Veteran's evaluation for prostate cancer, status-post external beam radiation therapy with voiding and erectile dysfunction from 100 percent, effective August 1, 2009, was proper.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.

The Board will now address the issue of the current degree of disability resulting from this disability. 

As noted above, if there has been no local reoccurrence or metastasis following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, then the disability is to be rated based on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  In this case, there is no evidence or allegation of a recurrence of active prostate cancer.  The medical evidence and the Veteran's own contentions show that the predominant residual of his prostate cancer is voiding dysfunction.

Voiding dysfunctions are addressed under 38 C.F.R. § 4.115a, which directs that the particular condition be rated as urine leakage, urinary frequency, or obstructed voiding. 

Urinary leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials, which must be changed, less than 2 times per day.  When there is leakage requiring the wearing of absorbent materials, which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted.  This is the maximum schedular rating assignable for a voiding dysfunction.  38 C.F.R. § 4.115a. 

Urinary frequency involves ratings ranging from 10 to 40 percent.  A 40 percent rating contemplates a daytime voiding interval less than one hour, or awakening to void five or more times per night.  A 20 percent rating contemplates daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 10 percent rating contemplates daytime voiding interval between two and three hours, or awakening to void two times per night.  38 C.F.R. § 4.115a . 

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 20 percent from August 1, 2009, to January 11, 2010, and in excess of 40 percent, from January 12, 2010.  

The report of the April 2008 VA examination provides that the Veteran voided about 10 times a day, and woke up to void four times a night.  He did not use any pads.  The report of a January 2010 VA examination provides that the Veteran did not use diapers or pads.  He voided every 15 minutes in the daytime, and four to five times a night.  The report of a November 2010 VA examination provides that the Veteran voided every two hours, and had nocturia four times.  He used two pads a day on average.

This evidence fails to show that the Veteran's disability warrants increased evaluations for the period from August 1, 2009, to January 11, 2010, or the period from January 12, 2010, under the criteria for urinary leakage or urinary frequency.  

The Veteran's own contentions do not support his claim.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone, supra.  However, the Veteran's own general assertions do not show that his disability specifically satisfies the relevant criteria for an increased evaluation for either time period.  

Additionally, the foregoing evidence contains no indication that the rating criteria are inadequate to rate the Veteran's disability.  The foregoing evidence contains no suggestion that the rating criteria do not reasonably describe the claimant's disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See Thun, supra.

In sum, the medical evidence demonstrates that the Veteran is not entitled to an evaluation for prostate cancer, status-post external beam radiation therapy with voiding and erectile dysfunction, in excess of 20 percent from August 1, 2009, to January 11, 2010, and in excess of 40 percent, from January 12, 2010.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.

New and Material Evidence

In addition to the service connection law set forth above, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a)  (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor(s) occurred; and (3) medical evidence establishing a link between the current diagnosis and the stressor(s) in service.  38 C.F.R. § 3.304(f). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  These amendments pertain to claimed stressors that are related to a veteran's fear of hostile military or terrorist activity.

It is well-established that where there is an intervening change in the law or regulation creating a new basis for entitlement to benefits, a claim under the liberalizing regulation is a claim separate and distinct from the claim previously denied and may be reviewed de novo.  Spencer v. Brown, 4 Vet. App. 283 (1993).  However, changing an evidentiary standard for establishing an element of a claim does not effect a substantive change in the law.  It does not create a new cause of action, since no new basis of entitlement is created.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  Thus, liberalization of the evidentiary standard for substantiating an in-service stressor does not constitute a new basis of entitlement such that the Veteran's PTSD claim must be reconsidered as an original claim, rather than a claim to reopen.  75 Fed. Reg. 39843 (July 13, 2010).  Accordingly, the Board must still determine whether new and material evidence has been received with respect to this claim.

When the Board disallows a claim, the disallowance becomes final unless the Chairman determines that reconsideration is warranted, an appeal is made, or another exception to finality applies.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly presented evidence need not be probative of all the elements required to award the claim, but need be probative only as to each element that was a specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by a veteran to reopen his or her claim is presumed credible for the limited purpose of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. App. 6, 10 (1997).

In this case, the November 1984 Board decision denied service connection for PTSD.  The Board explained that the Veteran did not currently have PTSD.  

Evidence of record at the time of the November 1984 Board decision included the Veteran's service treatment records and the report of a March 1984 VA examination.  The VA examiner stated that he or she could not confirm a PTSD, and provided a diagnosis of dysthymic disorder, chronic with anxiety and tension; and multiple drug abuse.  

Evidence received since the November 1984 rating decision includes additional VA and private medical records.  They are simply negative for any diagnosis of PTSD.  Thus, they do not show that the Veteran has a current diagnosis of PTSD.  They raise no reasonable possibility of substantiating the claim.  Thus, the evidence is not material within the meaning of 38 C.F.R. § 3.156(a). 

The Veteran submitted a stressor statement in May 2011, describing body retrieval duty in Vietnam, being in a helicopter in Vietnam that was hit by fire, and being in a convoy on a secret mission in Cambodia that was attacked.  He said that he could not remember any exact dates or names.  He also submitted a printout from an Internet history of his battalion.  This evidence does not show that the Veteran has a current diagnosis of PTSD.  It raises no reasonable possibility of substantiating the claim.  Thus, the evidence is not material within the meaning of 38 C.F.R. § 3.156(a).

The Board finds that the Veteran's general assertions that he now has PTSD as a result of active duty are redundant of his prior contentions that were already addressed by the November 1984 Board decision.  Thus, they do not constitute new and material evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Further, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as a question of medical diagnosis, etiology or causation.  Espiritu, supra.  Thus, his statements are not material to the critical issue in this case of whether he has a current diagnosis of PTSD.  In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay persons are not competent to offer medical opinions or diagnoses and that such evidence does not provide a basis on which to reopen a claim of service connection.

In sum, the evidence submitted by the Veteran raises no reasonable possibility of substantiating the claim for service connection for PTSD.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.

Service Connection for a Psychosis for the Purpose 
of Establishing Eligibility for Treatment

For the purposes of establishing eligibility for VA medical care, any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a veteran of World War II, before February 1, 1957, in the case of a veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  38 U.S.C.A. § 1702 (West 2002). 

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a psychosis for the purpose of establishing eligibility for treatment.  

There is no competent or credible evidence of a psychosis within the two-year period after the Veteran's discharge from active duty service.  The psychiatric portion of a September 1972 VA examination was negative.  The discharge summary for a VA hospitalization in October and November 1972 for asthma is negative for complaints, symptoms, findings or diagnoses of a psychosis.  A March 1973 private medical summary is negative for complaints, symptoms, findings or diagnoses of a psychosis.  Moreover, in November 1972 correspondence to VA, the Veteran discussed his asthma in detail but made no mention of a psychosis.

In this case, VA raised this issue of entitlement to service connection for treatment purposes sua sponte.  The Veteran has himself made no contentions regarding this issue.  Nevertheless, entitlement to this benefit must be denied in light of the fact that the medical record is negative for complaints, symptoms, findings or diagnoses of a psychosis during the two years after the Veteran's separation. 

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for a psychosis, for treatment purposes.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for hypertension, to include as secondary to service-connected disability, is denied.

An effective date prior to March 20, 2007, for the grant of service connection for prostate cancer is denied.  

A compensable initial evaluation for hepatitis C, prior to September 16, 2011, is denied.

The reduction of the Veteran's initial evaluation for rectal irritation with diarrhea from 10 percent, effective January 12, 2010, was proper, and restoration of the 10 percent rating is denied.  

The reduction of the Veteran's evaluation for prostate cancer, status-post external beam radiation therapy with voiding and erectile dysfunction, from 100 percent, effective August 1, 2009, was proper, and restoration of the 100 percent rating is denied.  

An evaluation for prostate cancer, status-post external beam radiation therapy with voiding and erectile dysfunction, in excess of 20 percent from August 1, 2009, to January 11, 2010, and in excess of 40 percent, from January 12, 2010, is denied.

New and material evidence not having been received, the appeal to reopen a claim for service connection for PTSD is denied.  

Service connection for a psychosis for the purpose of establishing eligibility for treatment is denied.


REMAND

A preliminary review of the record indicates that the remaining issues require additional development.  

In November 2011 correspondence, the Veteran stated he was currently taking a medication for hepatitis C.  He stated that the medication had various serious side effects, including aches, pains, fatigue, nausea, joint pains and insomnia.  While the Veteran's evaluation for hepatitis C has been increased to 20 percent, effective September 16, 2011, to reflect the fact he is now taking medication, a VA examination to address the side effects, if any, of the new medication has not been conducted.  The Board finds that this is particularly significant in light of the fact that the Veteran has not been provided a VA examination for hepatitis C since October 2008.  The Court has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Turning to the Veteran's rectal irritation with diarrhea, a July 2011 VA outpatient treatment report reflects that the Veteran complained of significant constipation.  This is a new symptom that the Veteran denied during previous VA examinations, indicating that this disability has increased in severity during the relevant appeal period.  Thus, a current VA examination is warranted.  Id.  

The Board finds that the issues of SMC, based on housebound status, and a TDIU are inextricably intertwined with the issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected hepatitis C.  The claims file must be made available to the examiner.  The examination should comply with AMIE protocols for the appropriate examination.  The examiner is asked to identify and describe the side effects of any medications currently or recently used to treat the Veteran's hepatitis C.  

A complete rationale for all opinions expressed must be provided. 

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected rectal irritation with diarrhea.  The claims file must be made available to the examiner.  The examination should comply with AMIE protocols for the appropriate examination. 

The examiner is specifically requested to address disturbances of bowel function, abdominal distress, diarrhea, and constipation.  A complete rationale for all opinions expressed must be provided. 

3.  Then, readjudicate the issues of an initial evaluation in excess of 20 percent for hepatitis C, from September 16, 2011; a compensable initial evaluation for rectal irritation with diarrhea, from January 12, 2010; SMC based on housebound status; and a TDIU.

If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


